DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The examiner agrees with Applicant’s arguments that an image generator and measurer are understood by one of ordinary skill in the art.  The examiner notes that in a camera that a measurer is a sensor that obtains the light and that the image generator is the film or screen that generates an image from the measurer/sensor.  The examiner notes that the Applicant argues that the biological signal measuring position detector is hardware with processing capabilities and notes paragraph [0124].  The examiner appreciates the Applicant’s clarification and has withdrawn the previous 112 rejections.
 	Applicant's arguments filed 10/29/2021 and 10/6/2021 have been fully considered but they are not persuasive.  Regarding the biological signal measuring position detector the Applicant has amend the claim to state that the information about the biological measuring position indicating whether the biological signal measuring position at which a biological signal is to be measured corresponds to a target measuring position and highlights paragraphs [0062] and [0071].  The examiner notes that these paragraphs are directed to a different embodiment where there are reference point sensors and reference point markers match.  While the instant embodiment are related to the matching of blood vessel photographs to blood vessel reference images the examiner agrees with the understanding that the biological signal measuring In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Elhawary teaches positioning the light sensor at the same position at different times to compare PPG changes in a blood vessel.  Ito is modifying Elhawary to provide a visual comparison (authentication) to further enhance that the light sensor is placed in the same position at different times which identifies patient movement or allows for repositioning after the surgical procedure to monitor PPG changes in the blood vessel. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhawary et al (US Publication 2015/0164592) in view of Ito et al (US Publication 2008/0123905).
Referring to Claims 1-3, Elhawary et al teaches a biological signal measuring apparatus comprising:  a biological signal measuring sensor configured to measure a biological signal based on the information about the biological signal measuring position (e.g. [0005], [0045] and Figure 7, Element 704 discloses a light sensor including a camera to permit light to reach the camera from the blood vessel.  The light sensor positionable relative to the blood vessel at a first time and positioned in a same position  the information about the biological signal measuring position indicating whether the measured position (photographed image) corresponds to a target measuring position, the biological signal measuring position detector  is configured to determine whether a similarity of the photographed blood vessel image and the reference blood vessel image is within an allowable range (e.g. Paragraphs [0002] and [0044] discloses computing a correlation between the imaged pattern and a pertinent (stored) pattern image stored in advanced) to provide improved performance by enabling positioning to the same position at a different time, such as after patient movement, so that PPG changes in the blood vessel can be monitored after the procedure and/or allows for the sensor to be activated in the same position if repositioning of the patient is required during the procedure.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Elhawary et al, with a storage configured to store a reference blood vessel image photographed at a reference point 

Referring to Claim 4, Elhawary et al in view of Ito et al teaches the biological signal measuring apparatus of claim 3, except further comprising: an alarm signal generator configured to generate an alarm signal in response to the biological signal measuring position detector determining that the similarity between the photographed blood vessel image and the reference blood vessel image is not within the allowable range..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kasahara et al (US Publication 2015/0216484) teaches measuring blood glucose by acquiring blood vessel position (e.g. Paragraphs [0071-0073]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792